Citation Nr: 1207982	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a pelvic disorder.

3.  Entitlement to service connection for an abdominal disorder.

4.  Entitlement to an increased initial evaluation for a painful surgical scar, status post right ovarian cyst removal, currently evaluated as noncompensable prior to June 10, 2009, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the instant claim has been transferred to the RO in Atlanta, Georgia.

The Veteran subsequently testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for pelvic and abdominal disorders and increased evaluation for residuals of a surgical scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disorder was not manifested in active service and any current low back disorder is not otherwise etiologically related to such service.
CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in July 2007.  The RO's February 2007 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was her responsibility to support the claim with appropriate evidence.  The February 2007 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised her what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Limited service treatment records are associated with claims file.  With respect to missing service treatment records, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In accordance with the above cases, the RO determined further efforts to obtain such records would be futile, and notified the Veteran in an October 2009 letter that these records are missing and requested she provide any records in her possession.  All records submitted by the Veteran in response to this request have been associated with the claims file.

Furthermore, all post-service treatment records and reports relating to the Veteran's lumbar spine disability identified by the Veteran have also been obtained and associated with the claims file.  She has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that she suffers from a low back disorder that is etiologically related to her active service.  As she is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and her active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Furthermore, as discussed in more detail below, the Board has determined the Veteran's statements regarding continuity of symptomatology are not credible.  As such, the elements of McLendon have not been satisfied; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with her claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran asserts entitlement to service connection for a lumbar spine disability as directly related to her period of active service.  Specifically, she contends that she bruised her tailbone, and subsequently sought treatment for a low back disorder several times in service.  

Initially, the Board observes the Veteran has been diagnosed with a herniated disc at L5-S1 and lumbago.  See, e.g., October 2007 Martin ACH health record.  However, the Board finds that the more competent, credible, and probative evidence of record does not etiologically link the Veteran's current lumbar spine disability to her service or any incident or disorder incurred therein.  With regards to direct service connection, the Board again observes the Veteran's service treatment records have not been located.  However, assuming arguendo that the Veteran sought treatment for a low back injury in service, as will be discussed in further detail below, the Board finds the Veteran's statements that she has suffered from a chronic low back disorder since service are not credible.  Furthermore, while not a part of her service treatment record, a September 1992 Report of Medical Examination, performed in conjunction with the Veteran's entrance into the Army Reserves, reveals a normal clinical spine and musculoskeletal evaluation.  In addition, a Report of Medical History, completed at this time by the Veteran, indicates the Veteran herself denied a history of recurrent back pain.  Thus, there is no contemporaneous medical evidence that indicates that the Veteran suffered from a chronic lumbar spine disorder during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. at 253 (1999).  In this case, the Veteran has a current diagnosis of a herniated disc and lumbago (low back pain).  There are also assertions of an in-service tailbone injury.  The remaining question, therefore, is whether there is sufficient medical and/or other competent and credible evidence of a relationship between the current disability and military service.

In this case, the Veteran has not produced a competent medical opinion establishing an etiological link between her current lumbar spine disorder and an event or occurrence in service.  The Board acknowledges that the Veteran herself has claimed that she suffers from a lumbar spine disorder that is etiologically related to her period of active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition of the back.  Jandreau v. Nicholson, supra.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the Board acknowledges the Veteran's testimony that she experienced back pain in service, and has suffered from these symptoms since separation from service.  See, e.g., March 2011 Board hearing transcript.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Initially, the Board also acknowledges the Veteran is competent to report symptomatology such as back pain.  See Davidson, 581 R.3d 1313.  However, in evaluating the Veteran's assertions of in-service symptomatology, and a continuity of symptomatology since, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, the Veteran contends she has consistently suffered from back pain since service.  However, the Board again observes the Veteran herself consistently denied a prior history of recurrent back pain in conjunction with her service with the Army Reserves.  See, e.g., September 1992 and October 2004 Reports of Medical History.  In addition, in May 2007, the Veteran complained of a three-month history of low back pain.  Finally, even assuming as credible the Veteran's statement to her physician in December 2010 that she had a ten-year history of chronic low back pain, the Board observes such an onset in approximately 2000 lies long after the Veteran's separation from service in March 1992.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with her statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  In this regard, the Board finds it reasonable to believe the Veteran would have complained of such chronic pain at service discharge, or would have reported such a history to her medical providers as she sought medical treatment for other conditions.  Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding a lumbar spine disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from a lumbar spine disability continuously since active service.

In sum, the Board finds that there is no evidence of a chronic lumbar spine disability shown to have had its onset in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current herniated lumbar disc and her active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The record does not contain any competent medical opinion evidence in support of the claim, and the Board does not find the Veteran's assertions of a continuity of symptomatology to be credible.

For the forgoing reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disorder is denied.



REMAND

The Veteran asserts entitlement to service connection for pelvic and abdominal disorders as directly related to active service or as secondary to service-connected disabilities.  She also contends an increased evaluation is warranted for a painful surgical scar, status post right ovarian cyst removal.

With respect to the service connection issues, the Board observes the Veteran has not been provided a VA examination with respect to these issues.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A May 2000 private treatment record notes the Veteran complained of abdominal "tuggy" discomfort, consistent with round ligament syndrome.  In addition, an October 2007 ultrasound report notes the Veteran's report of female pelvic pain.  Furthermore, record indicate the Veteran has been diagnosed with gastroesophageal reflux disease (GERD), which the Veteran contends has been caused, or aggravated, by the use of Motrin to treat her service-connected disability.  Given the Veteran's history regarding her in-service ovarian cyst removal, the Board finds that a VA examination should be provided prior to a Board decision.  See McLendon, supra.

Furthermore, the Board notes the Veteran testified that her service-connected painful scar has increased in severity since her last VA examination, conducted in June 2009.  See March 2011 Board hearing transcript at 11.  Under such circumstances, the Board finds that a new VA examination is necessary to document the current severity of the Veteran's service-connected painful scar.  38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As a final note, the Board observes a VA gynecological conditions and disorders of the breast examination was requested on March 4, 2010.  However, the record of this examination has not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's remaining claims on appeal, VA must undertake efforts to acquire such documents as these records may be material to the remaining claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b) .

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment at VA facilities.  Specifically, records related to a VA gynecological examination requested in March 2010 must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any pelvic and/or abdominal disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an appropriate diagnosis of any current pelvic and/or abdominal disorder, specifically addressing GERD.  For each disorder diagnosed, the examiner is requested to address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder is etiologically related to the Veteran's active service?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder is proximately due (caused by) to the Veteran's service-connected disabilities, to include the use of medication?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities, to include the use of medication?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


3. Schedule the Veteran for a VA examination to ascertain the nature and extent of the Veteran's painful surgical scar, status post right ovarian cyst removal.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide the measurements of the Veteran's scar(s), and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scars.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


